Exhibit 10.99

TENTH AMENDMENT TO

2001 RESTATEMENT OF

THE HARRAH’S ENTERTAINMENT, INC.

SAVINGS AND RETIREMENT PLAN

WHEREAS, Harrah’s Entertainment, Inc., a Delaware corporation (the Company”),
has established and maintains the Harrah’s Entertainment, Inc. Savings and
Retirement Plan (the “Plan”) for the benefit of its eligible employees and the
eligible employees of certain participating companies; and

WHEREAS, amendment of the Plan is desirable to (1) to comply with changes
required by law, (2) provide for the merger of the Caesars Entertainment 401(k)
Savings Plan with and into the Plan effective December 31, 2006, and (3) to make
certain other changes.

NOW, THEREFORE, BE IT RESOLVED that, this Tenth Amendment to the 2001
Restatement of the Plan is adopted and shall supersede the provisions of the
Plan to the extent those provisions are inconsistent with the provisions of this
Tenth Amendment.

BE IT FURTHER RESOLVED that, pursuant to the power and authority reserved by
Section 14.2(a) of the Plan, the Plan is hereby amended as follows, effective as
of January 1, 2007, except as otherwise provided herein:

1.      By substituting for Section 1.16(a) of the Plan the following:

“Section 1.16 Compensation.

(a)       “Compensation” of a Participant for any Plan Year means base pay,
overtime, shift premiums, commissions and tips (including those earned while on
overtime) reported to the Employer for Federal withholding purposes (but not
exceeding tips actually received) paid during the Plan Year including amounts
excluded from taxable income by reason of Code Sections 125, 132(f)(4),
402(c)(3), 402(h) or 403(b). Compensation excludes bonuses, paid time off
sell-backs, severance and salary continuation payments, any amount deferred
under a nonqualified deferred compensation plan, consulting payments, and other
forms of additional remuneration.

 

1



--------------------------------------------------------------------------------

2.      By substituting for Section 1.20 of the Plan the following:

“Section 1.20 Disability Retirement. “Disability Retirement” of a Participant
means his Separation from the Service due to any physical or mental injury or
disease that causes him to be permanently incapable of securing any gainful
employment. Such disability shall be established by certification to the Plan
Administrator. Such certification shall be by:

(a)      an award to receive Social Security disability benefits; or

(b)      approval of waiver of premiums under the Employer’s group life
insurance plan.”

 

3.       By substituting for Section 1.37(a)(iii) the following:

“(iii)     Payment of tuition and related educational fees for the next twelve
months of post-secondary education for the Participant or Participant’s Spouse,
children or dependents (as defined in Code Section 152 without regard to Code
Sections 152(b)(1), (b)(2) and (d)(1)(B));

 

4.      By substituting for Section 1.37(a)(v) and by adding as new
Section 1.37(a)(vi) and (a)(vii) of the Plan the following:

“(v)      Payments of burial or funeral expenses for the Participant’s deceased
parent, Spouse, children or dependents (as defined in Code Section 152 without
regard to Code Section (d)(1)(B));

(vi)      Expenses for the repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under Code Section 165
(determined without regard to whether the loss exceeds ten percent (10%) of
adjusted gross income); or

(vii)    Any other event identified by the Commissioner of Internal Revenue in
revenue rulings, notices and/or other documents of general applicability for
inclusion in the foregoing list.”

 

5.      By deleting Section 1.45 in its entirety and substituting the
followings:

“Section 1.45 – RESERVED”

 

2



--------------------------------------------------------------------------------

6.      By substituting for Section 1.58 of the Plan the following:

“Section 1.58 Qualified Matching Contribution. “Qualified Matching Contribution”
means the additional Company contribution made, if any, to satisfy the
requirements of Section 3.6(a) and Code Section 401(a)(4), as described in
Treas. Reg. Sec. 1.401(m)-2(b)(1)(A).”

 

7.      By substituting for Section 1.59 of the Plan the following:

“Section 1.59 Qualified Nonelective Contribution. “Qualified Nonelective
Contribution” means the additional Company contribution made to satisfy the
requirements of Section 3.5 and Code Section 401(a)(4), as described in Treas.
Reg. Sec. 1.401(k)-2(b)(1)(A), or a special contribution made pursuant to
Section 13.11.”

 

8.      By substituting for the second sentence of Section 3.5 of the Plan the
following:

“The Administrator shall determine if these requirements are satisfied pursuant
to Code Section 401(k), the regulations thereunder, and subsequent Internal
Revenue Service guidance issued under the applicable provisions of the Code, the
provisions of which are incorporated here by reference.

 

9.      By substituting for Section 3.5(a) of the Plan the following:

(a)      Actual Deferral Percentage Test. For each Plan Year, the Deferral
Percentage of the Highly Compensated Group shall be:

(i)  not more than 125 percent of, or

(ii)  not more than two percentage points higher than, and not more than twice,

the Deferral Percentage for such Plan Year of the Nonhighly Compensated Group
for the current Plan year (the “Current Year Testing Method”), or such other
amount as may be required under Treas. Reg. Sec. 1.401(k)-2(a)(3)(ii).

Instead of applying the Current Year Testing Method, the Administrator may elect
to apply the Deferral Percentage for the Nonhighly Compensated Group for the
prior Plan Year (“Prior Year Testing Method”) as permitted under Treas. Reg.
Sec. 1.401(k)-2(a)(2)(ii).

 

3



--------------------------------------------------------------------------------

10.      By substituting for Section 3.5(b)(iii) and (iv) of the Plan the
following:

“(iii) To the extent permitted by Code Section 401(a)(4) and Treas. Reg.
Sec. 1.401(k)-2(b)(1)(A) (which are incorporated herein by this reference), the
Company may make Qualified Nonelective Contributions to the Qualified Accounts
of select Participants. In the event that the Plan ever uses the Prior Year
Testing Method, any Qualified Nonelective Contributions shall be contributed by
the end of the relevant testing year. To the extent permitted by Treas. Reg.
Sec. 1.401(k)-2(a)(6)(iv), such Qualified Nonelective Contributions shall be
allocated to Participants in inverse order of Compensation received in the Plan
Year in question (so the lowest compensated Participant receives the first
allocation) with each Participant who receives an allocation receiving the
maximum allocation permitted by Code Section 415 before any Participant with
greater Compensation receives any allocation, until such contribution is fully
allocated.

(iv) Prior to the end of the following Plan Year, the amount of excess
contributions within the meaning of Treas. Reg. Sec. 1.401(k)-6 (adjusted for
income or loss for the Plan Year and, only for Plan Years beginning in 2006 and
2007, the period from the end of the Plan Year until distributed, computed in a
consistent and reasonable manner in accordance with Section 5.1 and Code
Section 401(a)(4)) for Participants who were Highly Compensated Employees for
the Plan Year shall distributed to the Highly Compensated Employees in question.
Such distribution shall not be subject to any Spousal Consent requirements or
treated as a withdrawal or distribution subject to Article VIII or XI. To the
extent that any excess contribution is distributed pursuant to this subsection,
any Matching Contribution relating to such excess contribution will be
forfeited.”

 

11.      By substituting for the second sentence of Section 3.6 of the Plan the
following:

“The Administrator shall determine if these requirements are satisfied pursuant
to Code Section 401(m), the regulations thereunder, and subsequent Internal
Revenue Service guidance issued under the applicable provisions of the Code, the
provisions of which are incorporated here by reference.”

 

4



--------------------------------------------------------------------------------

12.      By substituting for Section 3.6(a) of the Plan the following:

(a)      Actual Contribution Percentage Test. For each Plan Year, the
Contribution Percentage of the Highly Compensated Group shall be:

(i)   not more than 125 percent of, or

(ii)  to the extent allowed under Treas. Reg. Sec. 1.401(m)-2(a)(3)(ii), not
more than two percentage points higher than, and not more than twice,

the Contribution Percentage for such Plan Year of the Nonhighly Compensated
Group for the current Plan year (the “Current Year Testing Method”), or such
other amount as may be required under Treas. Reg. Sec. 1.401(m)-2(a)(3)(ii).

Instead of applying the Current Year Testing Method, the Administrator may elect
to apply the Contribution Percentage for the Nonhighly Compensated Group for the
prior Plan Year (“Prior Year Testing Method”) as permitted under Treas. Reg.
Sec. 1.401(m)-2(a)(2)(ii).

 

13.      By substituting for Section 3.6(b)(iv) and (v) of the Plan the
following:

“(iv) To the extent permitted by Code Section 401(a)(4) and Treas. Reg.
Sec. 1.401(m)-2(b)(1)(A) (which are incorporated herein by this reference), the
Company may make Qualified Matching Contribution to the Qualified Accounts of
select Participants. In the event that the Plan ever uses the Prior Year Testing
Method, any Qualified Matching Contribution shall be contributed by the end of
the relevant testing year. To the extent permitted by Treas. Reg.
Sec. 1.401(m)-2(a)(5), such Qualified Matching Contribution shall be allocated
to Participants in inverse order of Compensation received in the Plan Year in
question (so the lowest compensated Participant receives the first allocation)
with each Participant who receives an allocation receiving the maximum
allocation permitted by Code Section 415 before any Participant with greater
Compensation receives any allocation, until such contribution is fully
allocated.

(v) Prior to the end of the following Plan Year, the amount of excess aggregate
contributions within the meaning of Treas. Reg. Sec. 1.401(m)-5 (adjusted for
income or loss for the Plan Year and, only for Plan Years beginning in 2006 and
2007, the period from the end of the Plan Year until distributed computed in a
consistent and reasonable manner in accordance with Section 5.1 and Code
Section 401(a)(4)) for Participants who were Highly Compensated Employees for
the Plan Year shall be distributed to the Highly Compensated Employees in
question. Amounts distributed under the foregoing

 

5



--------------------------------------------------------------------------------

shall be in conformity with Treas. Reg. Sec. 1.401(m)-2(b)(2), and shall not be
subject to Spousal Consent requirements or treated as a withdrawal or
distribution under Article VIII or XI.”

 

14.    By substituting for Section 8.7(d) of the Plan the following:

“(d)     Matching Account.

(i)      An Active or Inactive Participant who has not attained age 59 1/2 may
withdraw all or a portion of his vested Matching Account at any time provided
that either the Participant has participated in the Plan for at least five years
or that the amounts to be withdrawn have been held in the Plan for at least two
years. Any such withdrawal will result in the suspension of all Matching
Contributions with respect to any 401(k) and After Tax Contributions made for
the next six months, beginning on the first day of the pay period following the
pay period in which the withdrawal is made, or as soon as administratively
practicable thereafter.

(ii)      An Active or Inactive Participant who has attained age 59 1/2 may
withdraw all or a portion of his vested Matching Account at any time. Any such
withdrawal will result in the suspension of all Matching Contributions with
respect to any 401(k) and After Tax Contributions made for the next six months,
beginning on the first day of the pay period following the pay period in which
the withdrawal is made, or as soon as administratively practicable thereafter.”

 

15.    By substituting for Section 8.7(e) of the Plan the following:

“(e)    Discretionary Contribution Account. An Active or Inactive Participant
may withdraw all or a portion of his vested Discretionary Contribution Account
at any time provided that either the Participant has (1) attained age 59 1/2, or
(2) participated in the Plan for at least five years or that the amounts to be
withdrawn have been held in the Plan for at least two years. Any such withdrawal
will result in the suspension of all Matching Contributions with respect to any
401(k) and After Tax Contributions made for the next six months, beginning on
the first day of the pay period following the pay period in which the withdrawal
is made, or as soon as administratively practicable thereafter.”

 

16.    By substituting for Section 11.2(b) of the Plan the following:

“(b)    in cash installments paid over the lesser of (I) a period not to exceed
15 years or (II) the Participant’s life expectancy as determined in

 

6



--------------------------------------------------------------------------------

accordance with Code Section 401(a)(9) and the regulations thereunder. At any
time, a Participant or Beneficiary may elect to discontinue installments and
receive the remaining portion of his vested Accounts in a single sum payment,”

 

17.    By substituting for Section 11.6(a) of the Plan the following:

“(a)      Distribution of a Participant’s vested Accounts will normally be made
or commenced as soon as practicable following the Participant’s date of
Separation from the Service, but not later than the 60th day after the later of
(i) the close of the Plan Year during which the Participant attains age 65 or,
(ii) the close of the Plan Year during which his date of Separation from the
Service occurs, except as otherwise permitted under circumstances described in
Treas. Reg. Sec. 1.401(a)-14(d). If the value of the Participant’s Accounts is
over $5,000 (effective January 1, 1998), the Participant (but not his
Beneficiary in the event of the Participant’s death) must consent in writing to
receive the distribution, and a failure to consent shall be deemed an election
to defer distribution. No Participant may elect to defer distribution beyond the
date described in Section 11.6(b).”

 

18.    By substituting for Section 14.5(a) of the Plan the following:

“(a)      Any Company Affiliate may, with the approval of the Board, the
Company’s Senior Vice President of Human Resources or her delegee, adopt the
Plan as a whole company or as to any one or more divisions by resolution of its
own board of directors or agreement of its partners or members. The adoption
decision shall become, as to such Company Affiliate and its employees, a part of
this Plan (as then amended or thereafter amended) and the related Trust
Agreement. It shall not be necessary for such Company Affiliate to sign or
execute the original or then amended Plan and Trust Agreement documents. The
effective date of the Plan for any adopting Company Affiliate shall be that
stated in the decision of adoption, and from and after such effective date, such
Company Affiliate shall assume all the rights, obligations and liabilities of an
Employer hereunder and under the Trust Agreement. The administrative powers and
control of the Company, as provided in the Plan and Trust Agreement, including
the right of amendment, and of appointment and removal of the Trustee, and its
successors, shall not be diminished by reason of the participation of any such
Company Affiliate.”

 

7



--------------------------------------------------------------------------------

19.      Effective as of December 31, 2006, by substituting for Appendix E to
the Plan the following:

 

           “COMPANY AFFILIATES

   APPENDIX E            

 

A list of Company Affiliates that have adopted the Plan is included in the Rules
of the Plan, as amended from time to time.”

 

 

20.      Effective as of December 31, 2006, by adding the following as Appendix
G to the Plan:

 

 

CAESARS PLAN

   APPENDIX G            

THE HARRAH’S ENTERTAINMENT, INC

SAVINGS AND RETIREMENT PLAN

MERGER OF THE

CAESARS ENTERTAINMENT 401(k) SAVINGS PLAN

 

This Appendix G contains additional provisions of the Plan relating to the
merger of the Caesars Entertainment 401(k) Savings Plan (the “Caesars Plan”)
with and into the Plan, effective December 31, 2006. Specifically, Appendix G
contains provisions relating to the Caesars Accounts of Plan Participants who
were participants in the Caesars Plan effective as of December 31, 2006, and who
became Participants in the Plan effective as of January 1, 2007.

ARTICLE G(I) – DEFINITIONS

Unless the context clearly indicates to the contrary, the terms used herein with
the first letter or letters capitalized shall have the meaning specified below,
or, if no definition is provided below, such terms shall have the meaning
specified in the Plan.

Section G1.1 Caesars Accounts. “Caesars Accounts” means a Caesars Participant’s
accounts established under the Caesars Plan.

Section G1.2 Caesars Participant. “Caesars Participant” means any person who was
a participant in the Caesars Plan on December 31, 2006, and whose Caesars
Accounts were transferred to the Plan as a result of the merger of the Caesars
Plan with and into the Plan effective as of December 31, 2006.

 

8



--------------------------------------------------------------------------------

Section G1.3 Caesars Plan. “Caesars Plan” means the Caesars Entertainment 401(k)
Savings Plan, which merged with and into the Plan effective as of December 31,
2006.

Section G1.4 Year of Vesting Service. A Caesars Participant’s Years of Vesting
Service under the Plan shall include all years of vesting service credited under
the provisions of the Caesars Plan as of December 31, 2006, as well as all
service otherwise so treated under the provisions of the Plan.

ARTICLE (G)II – ELIGIBILITY

(a)      Each active participant under the Caesars Plan on December 31, 2006,
shall immediately be eligible to participate in the Plan on January 1, 2007 if
he is employed as an Eligible Employee on January 1, 2007.

(b)      Each Eligible Employee on January 1, 2007, who was an “employee” under
the Caesars Plan on December 31, 2006, but not a participant because he had not
satisfied the six month service requirement under the Caesars Plan as of
December 31, 2006, shall have his original date of hire under the Caesars Plan
recognized as his “employment date” for purposes of Section 2.1(a) and (b) of
the Plan.

ARTICLE (G)III – IN-SERVICE WITHDRAWALS

(a)      Withdrawals After Age 59 1/2. After attaining age 59 1/2, an Active or
Inactive Caesars Participant may withdraw all or a portion of his Caesars
Accounts at any time in accordance with the Rules of the Plan. Any such
withdrawal shall not result in any suspension of Matching Contributions under
the Plan.

*    *    *

 

IN WITNESS WHEREOF, the Company has caused this Tenth Amendment to be executed
by its duly authorized officer on this 29 day of December, 2006.

 

 

HARRAH’S ENTERTAINMENT, INC. S&RP Administrative Committee By:  

/s/ Jeffrey Shovlin

Name:  

Jeffrey Shovlin

Title:  

Chairman

 

9